Citation Nr: 0009760	
Decision Date: 04/12/00    Archive Date: 04/20/00	

DOCKET NO.  98-13 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1992 to April 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs.  A notice of disagreement was received in 
March 1998, a statement of the case was issued in May 1998, 
and a substantive appeal was received in July 1998.  The 
veteran was determined to be incompetent for VA purposes by a 
November 1998 RO decision, and the appellant was appointed 
her Custodian.

The veteran also initiated appeals on several other issues 
arising from the May 1997 rating decision, but in a statement 
received in September 1998, the veteran withdrew from 
appellate status all issues except service connection for 
asthma.


FINDING OF FACT

The veteran's preexisting asthma increased in severity during 
her period of active military service.

CONCLUSION OF LAW

The veteran's asthma was aggravated by her active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (1999). 



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds the veteran's claim 
to be well-grounded under 38 U.S.C.A. § 5107(a).  There is a 
medical diagnosis of current disability and  competent 
evidence of inservice aggravation.  Further, after reviewing 
the claims file, the Board believes that the evidence as it 
now stands allows for equitable appellate review and that no 
additional action is necessary to meet the duty to assist the 
veteran.  38 U.S.C.A. § 5107(a).  

At the time of her enlistment examination in December 1991 
the veteran reported that she had suffered from asthma as a 
child, and medical records in the claims file repeatedly note 
preexisting asthma.  The Board believes the presumption of 
soundness has been rebutted, and the veteran does not contend 
otherwise.  Her basic contention is that her asthma increased 
in severity during service.  After reviewing the evidence of 
record, the Board must agree. 

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153; 
38 C.F.R. § 3.306(a); see also Paulson v. Brown, 7 Vet. 
App. 466, 468 (1995).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306.

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
such worsening constitutes an increase in disability.  See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition (as contrasted to the 
symptoms) has worsened.  See Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).

Service medical records dated on various occasions from 1993 
to 1995 show treatment for various respiratory complaints, 
including wheezing.  While several clinical records refer to 
upper respiratory infections, there are also impressions of 
reactive airway disease (RAD).  When the Board considers 
these inservice attacks together with post-service medical 
evidence clearly showing continuing problems with asthma, the 
Board is unable to view the inservice episodes as temporary 
or intermittent flare-ups.  Looking at the medical records 
from a longitudinal perspective, the Board believes that an 
increase in the underlying condition during service has been 
demonstrated and that entitlement to service connection on 
the basis of aggravation is warranted.  In reaching this 
determination, the Board has resolved all reasonable doubt in 
the veteran's favor.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for asthma is warranted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 


